Marston, C. J.
Under the proviso in 2 Comp. L. § 7427 the costs in cases heard and determined on appeal in the circuit court are under the control of the court. Although our attention has been called to several other sections supposed to have some bearing upon this question, none of them repeal, change or "affect this proviso. See also § 5459. The discretion of the court in the premises we cannot review, and as the action of the court was authorized by law, the writ must be denied with costs.
The other Justices concurred.